People v Wade (2015 NY Slip Op 02205)





People v Wade


2015 NY Slip Op 02205


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14555 1429/03

[*1] The People of the State of New York, Respondent,
vClarence Wade, also known as Clarence Wood, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Clarence Wade, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 16, 2012, resentencing defendant to an aggregate term of 47 years in prison, with an aggregate term of 4 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We perceive no basis for reducing the term of postrelease supervision.
Defendant's pro se arguments concerning the underlying conviction are not cognizable on this appeal, and his arguments concerning his resentencing are without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK